January 5, 1923. The opinion of the Court was delivered by
Respondent obtained a judgment for $10,000 before Judge Bowman and a jury in the Court of Common Pleas for Richland County, in December, 1921, for the alleged wrongful death of plaintiff's intestate, a flagman employed by defendant in interstate commerce. After entry of judgment, defendant appeals, and by two exceptions alleges error in not directing a verdict as asked for by the defendant at the trial in the Circuit Court. The exceptions are overruled. Counsel for appellant conceded in his argument before this Court that there was no presumption of negligence on the part of the deceased at the time of his death. His Honor committed no error in refusing to direct a verdict as asked for, but did right in submitting the case to the jury, underThornton v. Railway Company, 98 S.C. 348;82 S.E., 433. The facts and circumstances in this case are even stronger than in the Thornton Case. supra. Judgment affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES FRASER, COTHRAN, and MARION concur.